          Case 3:21-cv-02623-EMC Document 1 Filed 04/12/21 Page 1 of 22




1    Nicole Lavallee (SBN 165755)
     Jeffrey J. Miles (SBN 693869)
2    BERMAN TABACCO
     44 Montgomery Street, Suite 650
3    San Francisco CA 94104
4    Telephone: (415) 433-3200
     Facsimile: (415) 433-6382
5    Email: nlavallee@bermantabacco.com
               jmiles@bermantabacco.com
6
     Attorneys for Plaintiff
7

8                                UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
9
                                                       )   Case No.
10   PEIFA XU, Individually and on Behalf of All       )
     Others Similarly Situated,                        )   CLASS ACTION
11
                                                       )
12          Plaintiff,                                 )   CLASS ACTION COMPLAINT FOR
                                                       )   VIOLATIONS OF THE FEDERAL
13          vs.                                        )   SECURITIES LAWS
                                                       )
14   FIBROGEN, INC., ENRIQUE CONTERNO,                 )   JURY TRIAL DEMANDED
     JAMES SCHOENECK, and K. PEONY YU,                 )
15
                                                       )
16          Defendants.                                )
                                                       )
17                                                     )
18

19

20

21

22

23

24

25

26

27

28

     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
          Case 3:21-cv-02623-EMC Document 1 Filed 04/12/21 Page 2 of 22




1                                            INTRODUCTION

2           Plaintiff, by his undersigned attorneys, alleges upon personal knowledge as to himself and

3    his own acts, and upon information and belief as to all other matters, based on the investigation

4    conducted by and through Plaintiff’s attorneys, which included, among other things, a review of

5    the public documents and announcements issued by FibroGen, Inc. (“FibroGen” or the

6    “Company”), filings with the U.S. Securities and Exchange Commission (“SEC”), wire and press

7    releases published by and regarding the Company, securities analysts’ reports and advisories about

8    the Company, and other information readily obtainable on the Internet.

9                                      NATURE OF THE ACTION

10          1.      This is a federal class action brought individually and on behalf of all other persons

11   and entities who purchased or otherwise acquired FibroGen securities and/or sold put options from

12   November 8, 2019, through and including April 6, 2021 (the “Class Period”), seeking to recover

13   damages pursuant to Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the

14   “Exchange Act”), 15 U.S.C. §§78j(b) and 78t(a), and Rule 10b-5 promulgated thereunder (the

15   “Class”).

16                                    JURISDICTION AND VENUE

17          2.      The claims alleged herein arise under Sections 10(b) and 20(a) of the Exchange

18   Act, 15 U.S.C. §§78j(b) and 78t(a) and Rule 10b-5 promulgated thereunder (17 C.F.R.

19   § 240.10b-5)

20          3.      This Court has jurisdiction over the subject matter of this action pursuant to Section

21   27 of the Exchange Act, 15 U.S.C. § 78aa and 28 U.S.C. § 1331.

22          4.      Venue is proper in this District pursuant to Section 27 of the Exchange Act,

23   15 U.S.C. § 78aa, and 28 U.S.C. § 1391(b), as a substantial part of the acts events or omissions

24   giving rise to the claims pleaded herein occurred in this District and defendants named herein

25   maintain their residence or principal places of business in this District.

26          5.      In connection with the acts alleged in this complaint, Defendants, directly or

27   indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

28

     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                              1
          Case 3:21-cv-02623-EMC Document 1 Filed 04/12/21 Page 3 of 22




 1   to, the United States mails, interstate telephone communications and the facilities of the NASDAQ

 2   National Securities Market (“NASDAQ”).
 3                                              PARTIES

 4          6.      Plaintiff purchased and sold FibroGen securities, as set forth in the accompanying
 5   certification, which is incorporated by reference herein, and has been damaged thereby.
 6          7.      FibroGen is a Delaware corporation and maintains its principal executive offices in

 7   San Francisco, California. The Company’s common stock is listed on the NASDAQ under the
 8   ticker symbol “FGEN”.

 9          8.      Defendant Enrique Contero (“Contero”) has served as the Company’s Chief
10   Executive Officer (“CEO”) since January 3, 2020.
11          9.      Defendant James Schoeneck (“Schoeneck”) served as interim CEO from August

12   2019 to January 3, 2020.
13          10.     Defendant K. Peony Yu (“Yu”) served as Chief Medical Officer from April 2016

14   until December 20, 2020.
15          11.     Defendants Contero, Schoeneck and Yu are collectively referred to herein as the
16   “Individual Defendants.”

17          12.     The Individual Defendants, because of their positions with the Company, controlled
18   and/or possessed the authority to control the contents of its reports, press releases, and

19   presentations to securities analysts and through them, to the investing public. By reason of their
20   management positions and their ability to make public statements in the name of the Company,

21   the Individual Defendants were and are controlling persons, and had the power and influence to

22   cause (and did cause) the Company to engage in the conduct complained of herein.
23                                 CLASS ACTION ALLEGATIONS

24          13.     Plaintiff brings this action as a class action pursuant to Rules 23(a) and (b)(3) of
25   the Federal Rules of Civil Procedure on behalf of all persons and entities that purchased or

26   otherwise acquired FibroGen securities and/or sold put options in FibroGen from November 8,

27   2019, through and including April 6, 2021. The members of the Class are located in geographically
28   diverse areas and are so numerous that joinder of all members is impracticable. Throughout the

     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                             2
           Case 3:21-cv-02623-EMC Document 1 Filed 04/12/21 Page 4 of 22




 1   Class Period, the Company’s common stock was actively traded on the NASDAQ. Although the

 2   exact number of Class members is unknown at this time and can only be ascertained through
 3   appropriate discovery, Plaintiff believes there are thousands of members of the Class who traded

 4   the Company’s common stock during the Class Period.
 5           14.     Common questions of law and fact exist as to all members of the Class and
 6   predominate over any questions affecting solely individual members of the Class. Among the

 7   questions of law and fact common to the Class are:
 8                   (a)     Whether Defendants violated federal securities laws based upon the facts

 9                           alleged herein;
10                   (b)     Whether statements made by defendants to the investing public during the
11                           Class Period misrepresented material facts about the business, operations

12                           and management;
13                   (c)     Whether the Individual Defendants caused the Company to issue false and

14                           misleading statements during the Class Period;
15                   (d)     Whether Defendants acted knowingly or recklessly in issuing false and
16                           misleading statements;

17                   (e)     Whether the prices of the Company’s common stock during the Class
18                           Period were artificially inflated because of the Defendants’ conduct

19                           complained of herein; and
20                   (f)     Whether the members of the Class have sustained damages and, if so, the

21                           proper measure of damages.

22           15.     Plaintiff’s claims are typical of the claims of the members of the Class as Plaintiff
23   and members of the Class sustained damages arising out of Defendants’ wrongful conduct in

24   violation of federal laws as complained of herein.
25           16.     Plaintiff will fairly and adequately protect the interests of the members of the Class

26   and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

27   no interests antagonistic to, or in conflict with, those of the Class.
28

     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                3
           Case 3:21-cv-02623-EMC Document 1 Filed 04/12/21 Page 5 of 22




 1           17.     A class action is superior to alternative methods for the fair and efficient

 2   adjudication of this controversy since joinder of all members of this Class is impracticable.
 3   Furthermore, because the damages suffered by individual Class members may be relatively small,

 4   the expense and burden of individual litigation make it impossible for the Class members
 5   individually to redress the wrongs done to them. There will be no difficulty in the management of
 6   this action as a class action.

 7           18.     Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-
 8   on-the-market doctrine in that:

 9                   (a)     Defendants made public misrepresentations or failed to disclose material
                             facts during the Class Period;
10
                     (b)     the omissions and misrepresentations were material;
11
                     (c)     the Company’s common stock traded in an efficient market;
12
                     (d)     the Company’s shares were liquid and traded with moderate to heavy
13                           volume during the Class Period;
14                   (e)     the Company traded on the NASDAQ and was covered by multiple
                             analysts;
15
                     (f)     the misrepresentations and omissions alleged would tend to induce a
16                           reasonable investor to misjudge the value of the Company’s securities; and
17                   (g)     Plaintiff and members of the Class purchased, acquired and/or sold the
                             Company’s securities between the time the defendants failed to disclose or
18                           misrepresented material facts and the time the true facts were disclosed,
                             without knowledge of the omitted or misrepresented facts.
19
20           19.     Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

21   presumption of reliance upon the integrity of the market.

22                                    SUBSTANTIVE ALLEGATIONS
23           20.     FibroGen is a biopharmaceutical company that develops medicines for the

24   treatment of anemia, fibrotic disease, and cancer. Its most advanced product is roxadustat, an oral
25   small molecule inhibitor of hypoxia-inducible factor-prolyl hydroxylase (“HIF-PH”) activity that

26   acts by stimulating the body’s natural pathway for red cell production. In 2019, the Company filed

27   its New Drug Application (“NDA”) with the U.S. Food and Drug Administration (“FDA”) for the
28   approval of roxadustat for the treatment of anemia due to chronic kidney disease (“CKD”).

     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                  4
           Case 3:21-cv-02623-EMC Document 1 Filed 04/12/21 Page 6 of 22




 1          21.     Anemia can be a serious medical condition in which patients have insufficient red

 2   blood cells and low levels of hemoglobin, a protein in red blood cells that carries oxygen to cells
 3   throughout the body. Anemia in CKD is associated with increased risk of hospitalization,

 4   cardiovascular complications and death, also frequently causing significant fatigue, cognitive
 5   dysfunction, and reduced quality of life. Severe anemia is common in patients with CKD, cancer,
 6   myelodysplastic syndromes (“MDS”), inflammatory diseases, and other serious illnesses.

 7          22.     Anemia is particularly prevalent in patients with CKD. The prevalence of CKD in
 8   the adult population is estimated at 10-12% globally and is generally a progressive disease

 9   characterized by gradual loss of kidney function that may eventually lead to kidney failure, or end
10   stage renal disease, requiring dialysis or kidney transplant to survive. Blood transfusion is used
11   for treating life-threatening severe anemia. However, blood transfusions reduce the patient’s

12   opportunity for kidney transplant, and increase the risk of infections and the risk of complications
13   such as heart failure and allergic reactions.

14          23.     According to the United States Renal Data System (“USRDS”), over 14% of the
15   U.S. adult population is affected by CKD, and a majority of dialysis-eligible CKD patients are
16   currently on dialysis. It is estimated that approximately 509,000 patients are receiving dialysis in

17   the U.S. as of 2016.
18          24.     Roxadustat (FG-4592) purports to be an orally administered small molecule HIF-

19   PH inhibitor that promotes erythropoiesis through increasing endogenous production of
20   erythropoietin, improving iron regulation, and overcoming the negative impact of inflammation

21   on hemoglobin syntheses and red blood cell production by downregulating hepcidin.               The

22   Company states that administration of roxadustat has been shown to induce coordinated
23   erythropoiesis, increasing red blood cell count while maintaining plasma erythropoietin levels

24   within or near normal physiologic range in multiple subpopulations of CKD patients, including in
25   the presence of inflammation and without a need for supplemental intravenous iron.

26
27
28

     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                              5
          Case 3:21-cv-02623-EMC Document 1 Filed 04/12/21 Page 7 of 22




 1                      MATERIALLY FALSE & MISLEADING STATEMENTS

 2          25.     The Class Period begins on November 8, 2019. On November 8, 2019, FibroGen
 3   issued a press release announcing “Positive Phase 3 Pooled Roxadustat Safety and Efficacy

 4   Results”. The press release stated in relevant part as follows:
 5
            [The Company] today announced results from the pooled analyses of data from six global
 6          pivotal Phase 3 trials investigating roxadustat, a first-in-class, orally-administered inhibitor
            of hypoxia-inducible-factor (HIF) prolyl hydroxylase activity. The pooled analyses
 7          assessed the safety and efficacy of roxadustat as a treatment for anemia in chronic kidney
            disease (CKD) compared to placebo in Non-Dialysis-Dependent (NDD) patients and to
 8          standard of care epoetin alfa in Dialysis-Dependent (DD) patients, including the clinically
            important Incident Dialysis (ID) patient subgroup. These Phase 3 trials conducted by
 9          FibroGen and collaboration partners AstraZeneca and Astellas Pharma, Inc., enrolled over
            8,000 CKD patients from more than 50 countries.
10
            “The pooled safety analyses assessing roxadustat as a treatment for anemia in chronic
11          kidney disease demonstrate a cardiovascular safety profile comparable with placebo in
            patients not on dialysis, and comparable or in some cases better than that of epoetin alfa in
12          patients on dialysis,” said Robert Provenzano, MD, Associate Professor of Medicine,
            Wayne State University, Detroit, Michigan, U.S. and a primary investigator on the global
13          Phase 3 program. “It is exciting to see this application of the groundbreaking science on
            oxygen sensing and adaptation to hypoxia recently awarded the 2019 Nobel Prize in
14          Physiology or Medicine, and championed by FibroGen’s late founder and CEO, Tom Neff,
            who sadly passed away earlier this year. These positive safety results, coupled with
15          roxadustat’s well-defined efficacy in CKD patients, and its oral formulation, support the
            potential for roxadustat to become an important new treatment option for patients with
16          anemia associated with CKD.”
17          These late-breaking data were featured in the High-Impact Clinical Trials oral abstract
            session on Friday, November 8, at the American Society of Nephrology Kidney Week 2019
18          in Washington, D.C. (Presentation FR-OR131)
19          Pooled Efficacy Results
20          Individually, all six Phase 3 trials included in these pooled analyses (OLYMPUS, ANDES,
            ALPS, HIMALAYAS, SIERRAS, and ROCKIES) achieved the primary efficacy endpoint
21          of mean hemoglobin (Hb) change from baseline compared to placebo in patients not on
            dialysis and to epoetin alfa in patients on dialysis.
22
            In the pooled analysis of Non-Dialysis Dependent (NDD) patients (n=4277):
23
                        Roxadustat was statistically superior to placebo, demonstrating an
24                       improvement of 1.85 g/dL in patients’ Hb levels from baseline to the average
                         over 28-52 weeks compared to 0.13 g/dL among patients in the placebo arm,
25                       for an overall treatment difference of 1.72 g/dL (p<0.001).
26                      The rate of rescue therapy required in the first year of treatment among patients
                         treated with roxadustat (8.9%) was less than one third of the rate of the placebo
27                       arm (31.1%) p<0.0001; HR=0.19 (95% CI: 0.16, 0.23).
28

     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                 6
          Case 3:21-cv-02623-EMC Document 1 Filed 04/12/21 Page 8 of 22



                       The rate of red blood cell (RBC) transfusions required in the first year of
 1                      treatment was also lower with roxadustat (5.2%) than placebo (15.4%)
                        p<0.0001; HR=0.26 (95% CI: 0.21, 0.32).
 2
            In the pooled analysis of Dialysis Dependent (DD) patients (n=3880):
 3
                       Roxadustat was statistically superior to epoetin alfa, demonstrating an
 4                      improvement of 1.22 g/dL in patients’ Hb levels from baseline to the average
                        over 28-52 weeks compared to 0.99 g/dL, for an overall treatment difference of
 5                      0.23 g/dL (p<0.0001).
 6                     Roxadustat was superior to epoetin alfa across patients regardless of
                        inflammation status, categorized by the baseline CRP levels (CRP > 4.9 mg/L),
 7                      demonstrating an improvement of 1.29 g/dL and 1.27 g/dL in Hb levels from
                        baseline in patients with and without inflammation, respectively, compared to
 8                      0.96 g/dL and 1.05 g/dL with epoetin alfa.
 9                     The rate of RBC transfusions required in the first year of treatment was also
                        lower with roxadustat (9.5%) than with epoetin alfa (12.8%) in DD patients
10                      (p=0.046). HR=0.82 (95% CI: 0.679, 0.997).
11
12          Across the NDD and DD patient populations, roxadustat was effective in raising Hb levels
            regardless of whether patients were iron-replete (i.e., shown to have sufficient stores of
13          iron in their body, TSAT% ≥20% and Ferritin ≥100 ng/mL) at baseline. NDD patients
            experienced a mean change of 1.94 g/dL from baseline with roxadustat in both iron-replete
14          and non-replete subpopulations, compared to 0.13 g/dL in iron-replete and 0.33 g/dL in
            non-replete patients receiving placebo.
15
            Pooled Safety Results
16
            Across these pooled safety analyses, the studies evaluated several different patient
17          populations, including:
18                     Non-Dialysis Dependent (NDD) patients;
19                     Dialysis Dependent (DD) patients; and
20                      -   Incident Dialysis (ID) patients, who are patients who recently initiated
                            dialysis (within 4 months). This ID subpopulation is the appropriate setting
21                          for comparison of roxadustat versus epoetin alfa, as this period of initial
                            dialysis treatment is associated with substantially increased levels of safety
22                          events and patient mortality; whereas the stable DD patients have survived
                            this period and thus are responsive to stable doses of erythropoiesis
23                          stimulating agents (ESA) such as epoetin alfa.
24          Cardiovascular (CV) endpoints were defined as:
25                     Time to first Major Adverse Cardiovascular Event (MACE): a composite
                        endpoint of all-cause mortality, myocardial infarction, stroke;
26
                       Time to first MACE+, a composite endpoint which includes MACE plus
27                      unstable angina and heart failure requiring hospitalization; and
28                     Time to all-cause mortality

     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                               7
          Case 3:21-cv-02623-EMC Document 1 Filed 04/12/21 Page 9 of 22



                        -   In the Non-Dialysis Dependent (NDD) patient population:
 1
                                  Risks of MACE, MACE+, and all-cause mortality in roxadustat
 2                                 patients were comparable to placebo in the ITT analyses based on a
                                   reference non-inferiority margin of 1.3.
 3
                        -   In a post hoc subgroup analysis of 2,438 non-dialysis patients with baseline
 4                          eGFR≥15,
 5                                The one-year decline in eGFR in roxadustat treated patients (-2.8)
                                   was significantly less than that in placebo treated patients (-4.4),
 6                                 with a treatment difference of 1.6 mL/min/1.73m2 (p<0.0001).
 7                      -   In the Dialysis Dependent (DD) patient population:
 8                                Risks of MACE and all-cause mortality in roxadustat patients were
                                   not increased compared to those for patients receiving epoetin alfa
 9                                 based on a reference non-inferiority margin of 1.3.
10                                Risk of MACE+ was 14% lower in roxadustat-treated patients than
                                   in those receiving epoetin alfa.
11
                        -   The Incident Dialysis (ID) patient sub-group of the Dialysis Dependent
12                          (DD) patient population:
13                                Risk of MACE was 30% lower in roxadustat patients than in epoetin
                                   alfa patients, and risk of MACE+ was 34% lower.
14
                                  Roxadustat-treated patients’ risk showed a trend towards lower all-
15                                 cause mortality relative to epoetin alfa-treated patients.
16          “The positive efficacy and cardiovascular safety results from these pooled analyses,
            in a population with a broad range in both CKD and anemia severity in over 8,000
17          patients across six Phase 3 global trials, reaffirm the potential of roxadustat to
            improve treatment for anemia in CKD patients.” said K. Peony Yu, MD, Chief Medical
18          Officer, FibroGen. “There has not been much progress in treatment approaches for anemia
            in over 30 years, and more effective, safe, and convenient treatment options for patients
19          are long overdue. We are privileged to be advancing this effort with roxadustat and plan to
            file the NDA in the U.S. by the end of this quarter for both dialysis and non-dialysis patients
20          with our partner AstraZeneca and the MAA in Europe by the end of first quarter 2020 with
            our partner Astellas, followed by submissions to other regulatory authorities.”
21
22          26.     On December 23, 2019, FibroGen announced that it had submitted its NDA for
23   roxadustat to the FDA and stated in pertinent part:

24          [The Company] today announced the submission of a New Drug Application (NDA) to the
            U.S. Food and Drug Administration (FDA) for roxadustat for the treatment of anemia of
25          chronic kidney disease (CKD), in both non-dialysis-dependent (NDD) and dialysis-
            dependent (DD) CKD patients.
26
            Roxadustat is the first orally administered small molecule hypoxia-inducible factor prolyl
27          hydroxylase (HIF-PH) inhibitor submitted for FDA regulatory approval for the treatment
            of anemia of CKD. Regulatory approval of roxadustat is supported by positive results from
28

     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                                8
          Case 3:21-cv-02623-EMC Document 1 Filed 04/12/21 Page 10 of 22



            a global Phase 3 program encompassing 15 trials that enrolled more than 10,000 patients,
 1          worldwide.
 2          “The submission of this NDA is a major step toward our goal of bringing this novel oral
            medicine to U.S. patients suffering from anemia in CKD,” said Jim Schoeneck, Interim
 3          Chief Executive Officer, FibroGen. “We, in collaboration with our partner AstraZeneca,
            look forward to working with the FDA during the NDA review, and to the potential of
 4          roxadustat as a new therapeutic option for treating CKD anemia, in patients on dialysis and
            not on dialysis.”
 5
 6          27.     On February 11, 2020, FibroGen announced in a press release that the FDA had

 7   completed its filing review of its NDA for roxadustat. The Company stated in relevant part:
 8          “The FDA’s acceptance of the roxadustat new drug application is a critical step towards
            providing a new treatment option in the United States for chronic kidney disease patients
 9          suffering from anemia, a serious and often life-threatening disease,” said Enrique
            Conterno, Chief Executive Officer, FibroGen.
10
            “There is significant unmet medical need for patients with anemia of CKD, who have seen
11          only limited advances in the last three decades,” said Peony Yu, M.D., Chief Medical
            Officer, FibroGen. “We intend to work closely with the FDA, in collaboration with our
12          partner, AstraZeneca, to make this novel oral therapy available as soon as possible.”
13          The filing of the roxadustat NDA triggers a $50 million milestone payment from
            AstraZeneca (LSE/STO/NYSE: AZN) to FibroGen.
14
15          28.     On December 18, 2020, Fibrogen issued a press release providing a regulatory
16   update on roxadustat, stating in relevant part as follows:

17          FibroGen, Inc. (Nasdaq: FGEN) today announced that the U.S. Food and Drug
            Administration (FDA) has extended the review period of the New Drug Application (NDA)
18          for roxadustat for the treatment of anemia of chronic kidney disease (CKD) by three
            months. The updated Prescription Drug User Fee Act (PDUFA) action date is March 20,
19          2021.
20          The FDA is close to finalizing its review of the NDA and FibroGen is submitting additional
            analyses of existing roxadustat clinical data, which require an extension of the original
21          PDUFA date.
22          “FibroGen is working closely with the FDA, in collaboration with our partner,
            AstraZeneca, to support the final review of the new drug application for roxadustat,” said
23          Enrique Conterno, Chief Executive Officer, FibroGen. “There is significant unmet medical
            need for the treatment of anemia of CKD, and we are committed to bringing roxadustat to
24          patients in the U.S. as soon as possible.”
25          29.     The above statements identified in ¶¶ 25-28 were materially false and/or

26   misleading, and failed to disclose material adverse facts about the Company’s business, operations,

27   and prospects. Specifically, Defendants failed to disclose to investors: (i) that the Company’s prior
28   disclosures of U.S. primary cardiovascular safety analyses from the roxadustat Phase 3 program

     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                               9
          Case 3:21-cv-02623-EMC Document 1 Filed 04/12/21 Page 11 of 22




 1   for the treatment of anemia certain safety analyses submitted in connection with CKD included

 2   post-hoc changes to the stratification factors; (ii) that FibroGen’s analyses with the pre-specified
 3   stratification factors result in higher hazard ratios (point estimates of relative risk) and 95%

 4   confidence intervals; (iii) that, based on these analyses the Company could not conclude that
 5   roxadustat reduces the risk of (or is superior to) MACE+ in dialysis, and MACE and MACE+ in
 6   incident dialysis compared to epoetin-alfa; (iv) that, as a result, the Company faced significant

 7   uncertainty that its NDA for roxadustat as a treatment for anemia of CKD would be approved by
 8   the FDA; and (v) that, as a result of the foregoing, Defendants’ statements about the Company’s

 9   business, operations, and prospects were materially misleading and/or lacked a reasonable basis.
10                                    THE TRUTH IS REVEALED
11          30.     On April 6, 2021, after the market closed, FibroGen issued a press release providing

12   additional information on Roxadustat which stated in pertinent part as follows:
13          FibroGen, Inc. (Nasdaq: FGEN) (the “Company”) today provided clarification of certain
            prior disclosures of U.S. primary cardiovascular safety analyses from the roxadustat Phase
14          3 program for the treatment of anemia of chronic kidney disease (“CKD”).
            “As members of senior management were preparing for the upcoming FDA Advisory
15          Committee meeting, we became aware that the primary cardiovascular safety analyses
            included post-hoc changes to the stratification factors,” said Enrique Conterno, Chief
16          Executive Officer, FibroGen. “While all of the analyses set forth below, including the
            differences in the stratification factors, were included in the NDA, we promptly decided to
17          clarify this issue with the FDA and communicate with the scientific and investment
            communities.”
18          Mr. Conterno continued, “It is important to emphasize that this does not impact our
            conclusion regarding the comparability, with respect to cardiovascular safety, of roxadustat
19          to epoetin-alfa in dialysis-dependent (DD) patients and to placebo in non-dialysis
            dependent (NDD) patients. We continue to have confidence in roxadustat’s benefit risk
20          profile.”
            FibroGen continues to prepare for the FDA Advisory Committee meeting and will work
21          closely with the FDA to bring this important new treatment to patients living with anemia
            of CKD.
22          There is no change in the underlying roxadustat data, or to the efficacy analyses from the
            Phase 3 program. The Company has begun a comprehensive internal review to ensure such
23          issues do not occur in the future.
            Pooled Cardiovascular Safety Data
24          As previously disclosed, the Company agreed with the FDA in the pre-NDA meeting that
            the primary analysis in non-dialysis would be ITT (intention to treat with long-term follow
25          up) and in dialysis would be OT-7 (on-treatment plus 7 days). MACE, a composite
            endpoint of all-cause mortality, stroke, and myocardial infarction, was the primary safety
26          endpoint agreed on with the FDA.
            The table below describes the cardiovascular safety results using the post-hoc stratification
27          factors reported at the American Society of Nephrology conference in November 2019, as
            well as the analyses with the pre-specified stratification factors which have not been
28          previously publicly reported.

     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                             10
          Case 3:21-cv-02623-EMC Document 1 Filed 04/12/21 Page 12 of 22




 1
 2
 3
 4
 5
 6
 7
 8
 9          As reflected in the table, the analyses with the pre-specified stratification factors result in
            higher hazard ratios (point estimates of relative risk) and 95% confidence intervals. For
10          MACE+ in dialysis and for MACE and MACE+ in incident dialysis, the 95% confidence
            intervals include 1.0. While these hazard ratios remain below 1.0, based on these
11          analyses we cannot conclude that roxadustat reduces the risk of (or is superior to)
            MACE+ in dialysis, and MACE and MACE+ in incident dialysis compared to
12          epoetin-alfa.

13          31.     On this news, the Company’s share price fell $14.90, or 43%, to close at $19.74 per

14   share on April 7, 2021, on heavy volume. Shares continued to fall on April 8, 2021, to close at

15   $18.81 per share (a decline of $0.93 per share or 4.7%), on heavy volume.

16          32.     On April 6, 2021, STAT+ published an article titled “Fibrogen admits false heart-

17   safety data for experimental anemia pill shared with FDA, investors.” The article noted:

18          Fibrogen acknowledged Tuesday that the company has been touting false heart-safety
            data for its experimental anemia pill for at least two years — a shocking revelation
19          that raises even more questions about the drug’s approvability. Shares of Fibrogen fell
            27% to $25 in Tuesday’s after-hours trading session as investors questioned the credibility
20          of the company’s management team and mulled the ramifications of revised heart-safety
            data that may no longer be strong enough to pass muster with the Food and Drug
21          Administration…Fibrogen was expecting the FDA to complete its review of roxadustat
            and render an approval decision by March 20. But in a surprising — and concerning —
22          move announced just three weeks before that deadline, the FDA instead decided to convene
            a meeting of outside experts to review the drug’s clinical data. The FDA advisory panel
23          meeting is tentatively scheduled for July 15.
24                                                       ***
25          But Tuesday, Fibrogen said that while preparing for the FDA advisory panel, it discovered
            the post-hoc changes to the heart safety “stratification factors.” When those changes were
26          removed and roxadustat’s heart-safety data were analyzed as pre-specified in the
            analysis plan, the results are less robust.
27
28

     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                               11
          Case 3:21-cv-02623-EMC Document 1 Filed 04/12/21 Page 13 of 22



            Across three studies involving dialysis patients, Fibrogen said it can no longer
 1          conclude that roxadustat reduces the risk of cardiovascular events or hospitalization
            compared to a currently approved anemia injection used as a control.
 2
            33.     Analysts covering FibroGen we stunned by this revelation:
 3
                     An analyst from Raymond James said “the dataset is messy and indicates that
 4                      overall risk/benefit profile of roxa is questionable, at best.”
 5                   A Mizuho analyst cut FibroGen to Neutral from a Buy and slashed the price
                        target to $29 from $72, commenting “we were surprised by this update and find
 6                      it difficult to understand if this was a one-off unintentional mistake, or more.”
 7                   An HC Wainwright analyst downgraded the stock to Neutral from Buy stating,
                        “this unfavorable disclosure changes our view on roxa approvability and
 8                      potential market uptake.”
 9                            ADDITIONAL SCIENTER ALLEGATIONS
10          34.     The Individual Defendants knew and/or recklessly disregarded the falsity and
11   misleading nature of the information that they caused to be disseminated to the investing public.

12   The ongoing fraudulent scheme described herein could not have been perpetrated over a substantial
13   period of time without the knowledge and complicity of the personnel at the highest level of the

14   Company, including the Individual Defendants. The Individual Defendants were motivated to
15   materially misrepresent the true nature of the Company’s business, operations, and financial affairs
16   to the public and regulators in order to keep the Company’s share price artificially high.

17                             LOSS CAUSATION / ECONOMIC LOSS
18          35.     During the Class Period, as detailed herein, the Individual Defendants engaged in

19   a scheme to deceive the market and a course of conduct that artificially inflated the Company’s
20   common stock, and operated as a fraud or deceit on acquirers of the Company’s common stock.

21   As detailed above, when the truth about the Company’s financial situation was revealed, the

22   Company’s common stock declined as the prior artificial inflation came out of its common stock
23   price. That decline in Company’s common stock was a direct result of the nature and extent of the

24   fraud finally being revealed to investors and the market. The timing and magnitude of the common
25   stock price decline negates any inference that the loss suffered by Plaintiff and other members of

26   the Class was caused by changed market conditions, macroeconomic or industry factors or

27   Company-specific facts unrelated to the fraudulent conduct. The economic loss, i.e., damages,
28   suffered by the Plaintiff and other Class members was a direct result of the fraudulent scheme to

     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                             12
          Case 3:21-cv-02623-EMC Document 1 Filed 04/12/21 Page 14 of 22




 1   artificially inflate the Company’s common stock and the subsequent significant decline in the value

 2   of the Company’s common stock when the prior misrepresentations and other fraudulent conduct
 3   were revealed.

 4          36.       At all times relevant, Defendants’ materially false and misleading statements or
 5   omissions alleged herein directly or proximately caused the damages suffered by the Plaintiff and
 6   other Class members. Those statements were materially false and misleading because they failed

 7   to disclose a true and accurate picture of Company’s business, operations and financial condition,
 8   as alleged herein. Throughout the Class Period, Defendants publicly issued materially false and

 9   misleading statements and omitted material facts necessary to make Defendants’ statements not
10   false or misleading, causing Company’s common stock price to be artificially inflated. Plaintiff
11   and other Class members purchased Company’s common stock price at artificially inflated prices,

12   causing them to suffer the damages complained of herein.
13                                          NO SAFE HARBOR

14          37.       The statutory safe harbor under the Private Securities Litigation Reform Act of
15   1995, which applies to forward-looking statements under certain circumstances, does not apply to
16   any of the allegedly false and misleading statements pleaded in this complaint. The statements

17   alleged to be false and misleading herein all relate to then-existing facts and conditions. In
18   addition, to the extent certain of the statements alleged to be false may be characterized as forward-

19   looking, they were not adequately identified as “forward-looking statements” when made, and
20   there were no meaningful cautionary statements identifying important factors that could cause

21   actual results to differ materially from those in the purportedly forward-looking statements.

22   Alternatively, to the extent that the statutory safe harbor is intended to apply to any forward-
23   looking statements pleaded herein, Defendants are liable for those false forward-looking

24   statements because, at the time each of those forward-looking statements was made, the particular
25   speaker had actual knowledge that the particular forward-looking statement was materially false

26   or misleading, and/or the forward-looking statement was authorized and/or approved by an

27   executive officer of the Company who knew that those statements were false, misleading or
28   omitted necessary information when they were made.

     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                               13
          Case 3:21-cv-02623-EMC Document 1 Filed 04/12/21 Page 15 of 22




                                                COUNT I
 1                         Violations of Section 10(b) of the Exchange Act and
                                  Rule 10b-5 Promulgated Thereunder
 2                                       (Against All Defendants)
 3           38.     Plaintiff repeats and realleges each and every allegation contained above as if fully
 4   set forth herein.
 5           39.     This Count is asserted against Defendants and is based upon Section 10(b) of the
 6   Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.
 7           40.     Pursuant to the above plan, scheme, conspiracy and course of conduct, each of these
 8   Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly
 9   and annual reports, SEC filings, press releases and other statements and documents described
10   above, including statements made to securities analysts and the media that were designed to
11   influence the market for the Company’s securities. Such reports, filings, releases and statements
12   were materially false and misleading in that they failed to disclose material adverse information
13   and misrepresented the truth about the Company’s finances and business prospects.
14           41.     By virtue of their positions the Defendants had actual knowledge of the materially
15   false and misleading statements and material omissions alleged herein and intended thereby to
16   deceive Plaintiff and the other members of the Class, or, in the alternative, these Defendants acted
17   with reckless disregard for the truth in that they failed or refused to ascertain and disclose such
18   facts as would reveal the materially false and misleading nature of the statements made, although
19   such facts were readily available to these defendants. Said acts and omissions of Defendants were
20   committed willfully or with reckless disregard for the truth. In addition, each defendant knew or
21   recklessly disregarded that material facts were being misrepresented or omitted as described above.
22           42.     Information showing that the Defendants acted knowingly or with reckless
23   disregard for the truth is within these Defendants’ knowledge and control. As the senior managers
24   and/or directors of the Company, the Individual Defendants each had knowledge of the details of
25   the Company’s internal affairs.
26           43.     The Individual Defendants are liable both directly and indirectly for the wrongs
27   complained of herein.      Because of their positions of control and authority, the Individual
28   Defendants were able to and did, directly or indirectly, control the content of the statements of the

     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                              14
          Case 3:21-cv-02623-EMC Document 1 Filed 04/12/21 Page 16 of 22




 1   Company. As officers and/or directors of a publicly held company, Individual Defendants had a

 2   duty to disseminate timely, accurate, and truthful information with respect to the Company’s
 3   businesses, operations, future financial condition and future prospects. As a result of the dis-

 4   semination of the aforementioned false and misleading reports, releases and public statements, the
 5   market price of the Company’s securities was artificially inflated throughout the Class Period. In
 6   ignorance of the adverse facts concerning the Company’s business and financial condition which

 7   were concealed by these defendants, Plaintiff and the other members of the Class purchased or
 8   otherwise acquired the Company’s securities at artificially inflated prices and relied upon the price

 9   of the securities, the integrity of the market for the securities and/or upon statements disseminated
10   by these Defendants, and were damaged thereby.
11          44.     During the Class Period, the Company’s securities were traded on an active and

12   efficient market. Plaintiff and the other members of the Class, relying on the materially false and
13   misleading statements described herein, which these Defendants made, issued or caused to be

14   disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares
15   of the Company’s securities at prices artificially inflated by these Defendants’ wrongful conduct.
16   Had Plaintiff and the other members of the Class known the truth, they would not have purchased

17   or otherwise acquired said securities, or would not have purchased or otherwise acquired them at
18   the inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff and

19   the Class, the true value of the Company’s securities was substantially lower than the prices paid
20   by Plaintiff and the other members of the Class. The market price of the Company’s securities

21   declined upon public disclosure of the facts alleged herein to the injury of Plaintiff and Class

22   members.
23          45.     By reason of the foregoing, the Individual Defendants knowingly or recklessly,

24   directly or indirectly violated Section 10(b) of the Exchange Act and SEC Rule 10b-5 promulgated
25   thereunder in that they: (a) employed devices, schemes and artifices to defraud; (b) failed to

26   disclose material information; or (c) engaged in acts, practices and a course of business which

27   operated as a fraud and deceit upon Plaintiff and the other members of the Class in connection
28   with their purchases of the Company’s securities and/or sale of put options during the Class Period.

     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                              15
          Case 3:21-cv-02623-EMC Document 1 Filed 04/12/21 Page 17 of 22




 1          46.     As a direct and proximate result of the Individual Defendants wrongful conduct,

 2   Plaintiff and the other members of the Class suffered damages in connection with their respective
 3   purchases, acquisitions and sales of the Company’s securities during the Class Period, upon the

 4   disclosure that the Company had been disseminating misrepresented financial statements to the
 5   investing public.
 6                                               COUNT II
                              Violations of Section 20(a) of the Exchange Act
 7                                 (Against the Individual Defendants)
 8          47.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

 9   paragraphs as if fully set forth herein.
10          48.     During the Class Period, the Individual Defendants participated in the operation
11   and management of the Company, and conducted and participated, directly and indirectly, in the

12   conduct of the Company’s business affairs. Because of their senior positions, they knew the
13   adverse non-public information about the Company’s misstatement of income and expenses and

14   false financial statements.
15          49.     As officers and/or directors of a publicly owned company, the Individual
16   Defendants had a duty to disseminate accurate and truthful information with respect to the

17   Company’s financial condition and results of operations, and to correct promptly any public
18   statements issued by the Company which had become materially false or misleading.

19          50.     Because of their positions of control and authority as senior officers, the Individual
20   Defendants were able to, and did, control the contents of the various reports, press releases and

21   public filings which the Company disseminated in the marketplace during the Class Period

22   concerning the Company’s results of operations. Throughout the Class Period, the Individual
23   Defendants exercised their power and authority to cause the Company to engage in the wrongful

24   acts complained of herein. The Individual Defendants therefore, were “controlling persons” of the
25   Company within the meaning of Section 20(a) of the Exchange Act. In this capacity, they

26   participated in the unlawful conduct alleged which artificially inflated the market price of the

27   Company securities.
28

     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                              16
          Case 3:21-cv-02623-EMC Document 1 Filed 04/12/21 Page 18 of 22




 1          51.     By reason of the above conduct, the Individual Defendants are liable pursuant to

 2   Section 20(a) of the Exchange Act for the violations committed by the Company.
 3                                       PRAYER FOR RELIEF

 4          WHEREFORE, Plaintiff, on his own behalf and on behalf of the Class, prays for judgment
 5   as follows:
 6          (a)     Determining this action to be a proper class action and certifying Plaintiff as class

 7   representative under Rule 23 of the Federal Rules of Civil Procedure;
 8          (b)     Awarding compensatory damages in favor of Plaintiff and the other members of

 9   the Class against all Defendants, jointly and severally, for the damages sustained as a result of the
10   wrongdoings of Defendants, together with interest thereon;
11          (c)     Awarding Plaintiff the fees and expenses incurred in this action including

12   reasonable allowance of fees for Plaintiff’s attorneys and experts;
13          (d)     Granting extraordinary equitable and/or injunctive relief as permitted by law,

14   equity and federal and state statutory provisions sued on hereunder; and
15          (e)     Granting such other and further relief as the Court may deem just and proper.
16   //

17   //
18   //

19
20
21
22
23
24
25
26
27
28

     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                              17
             Case 3:21-cv-02623-EMC Document 1 Filed 04/12/21 Page 19 of 22




 1                                     JURY TRIAL DEMANDED

 2            Pursuant to Federal Rule of Civil Procedure 38(B) Plaintiff hereby demands a trial by
 3   jury.

 4   DATED: April 12, 2021                         BERMAN TABACCO
 5
                                                   By:    /s/ Nicole Lavallee
 6                                                        Nicole Lavallee
 7
                                                   Nicole Lavallee
 8                                                 Jeffrey J. Miles
                                                   44 Montgomery Street, Suite 650
 9                                                 San Francisco, CA 94104
                                                   Telephone: (415) 433-3200
10                                                 Facsimile: (415) 433-6382
11                                                 Email: nlavallee@bermantabacco.com
                                                             jmiles@bermantabacco.com
12
                                                   Attorneys for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS                             18
         Case 3:21-cv-02623-EMC Document 1 Filed 04/12/21 Page 20 of 22




            CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAW

      I, Peifa Xu, hereby certify that the following is true and correct to the best of my
knowledge, information and belief:

        1.      I have reviewed the class action complaint against FibroGen, Inc. (“Fibrogen”). At
this time, I adopt the allegations of that complaint.

       2.     I have authorized Berman Tabacco to file the complaint and/or file a motion for
appointment as lead plaintiff and appointment of counsel on my behalf in this litigation.

        3.      I did not engage in transactions in the securities that are the subject of this action at
the direction of counsel or in order to participate in this or any other litigation under the federal
securities laws of the United States.

       4.      I am willing to serve as a representative party on behalf of the class, including
providing testimony at deposition or trial, as necessary.

        5.      My transactions in the securities of FibroGen during the Class Period set forth in
the class action complaint are set forth in Exhibit A, attached hereto. Other than the transactions
set forth in Exhibit A, I have engaged in no transactions during the Class Period in the securities
that are the subject of this action.

         6.     During the three-year period preceding the date of this certification, I have sought
to serve, or served, as a representative party on behalf of a class under the federal securities laws
in the following matter: Xu v. Gridsum Holding Inc., et. al., Case No. 18-cv-03655-ER (S.D.N.Y.)
by filing an initial complaint. I did not move for appointment as lead plaintiff in this matter.

         7.    I will not accept any payment for serving as representative party on behalf of the
class beyond my pro rata share of any recovery, except for any award, as ordered or approved by
the Court in compliance with federal law, directly relating to the representation of the class.

       I certify under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

        Executed on April 12, 2021.



                                                ______________________________________
                                                Peifa Xu
Case 3:21-cv-02623-EMC Document 1 Filed 04/12/21 Page 21 of 22




          EXHIBIT A
             Case 3:21-cv-02623-EMC Document 1 Filed 04/12/21 Page 22 of 22


                                    EXHIBIT A
                                  FibroGen, Inc.
                                  Common Stock
Trade Date    Transaction Type   Shares Bought     Shares Sold   Price
4/6/2021      Purchase           1,000                           $24.80

                                    Put Options
Trade Date    Transaction Type   Strike Price      Expiration    Contracts Sold   Price (Premium)
3/12/2021     Sold Put           $35               9/17/2021     -30              $7.67
3/12/2021     Sold Put           $35               9/17/2021     -15              $7.50
3/12/2021     Sold Put           $35               9/17/2021     -15              $5.10
3/23/2021     Sold Put           $35               9/17/2021     -40              $8.11
3/24/2021     Sold Put           $35               9/17/2021     -50              $8.20
